DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 26 March 2019.
2.  Claims 1-18 are pending in the application.
3.  Claims 1-4, 7-12 and 15-18 have been rejected.
4.  Clams 5, 6, 13 and 14 have been objected to.
5.  Claims 19 and 20 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 2 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) in view of Bushman et al US 2016/0098568 A1 (hereinafter Bushman).
As to claim 1, Peddada discloses a computer-implemented method, comprising: 
receiving, from a user, a request to generate a migration plan for performing in-place encryption of data within a database (i.e. data migration request) [0041], wherein the migration plan indicates periods of time in which portions of the data are to be encrypted (i.e. based on the periodic schedule) [0041]; 
determining a set of constraints for performing the in-place encryption (i.e. such as predetermined criteria) [0041]; 
generating the migration plan based at least in part on the set of constraints (i.e. plan based on criteria) [0044]; and 
wherein the method is carried out by at least one computing device [0044].  
Peddada does not teach performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption.  Peddada does not teach that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
Bushman teaches performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption (i.e. only a single copy is maintained) [0021].  Bushman teaches that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion (i.e. single encrypted block) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada so that in-place encryption of the data would have been performed in accordance with the migration plan such that only a single copy of each of the portions would have been maintained during the in-place encryption.  The single copy would have comprised one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada by the teaching of Bushman because it helps reduce bandwidth and logical overhead [0004].
As to claim 2, Peddada teaches the computer-implemented method of claim 1, wherein the set of constraints corresponds to at least one of (i) one or more characteristics associated with the database (i.e. based on a data stored policy for first or second database) [0056] and (ii) one or more characteristics associated with an encryption scheme to be used to perform said in-place encryption.  
As to claim 15, Peddada teaches the computer-implemented method of claim 1, wherein the database comprises at least one of (i) a private database and (ii) a cloud database (i.e. cloud database) [0025].  
As to claim 16, Peddada teaches the computer-implemented method of claim 1, wherein software is provided as a service in a cloud environment (i.e. cloud platform) [0025].  
As to claim 17, Peddada discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one computing device to cause the at least one computing device to perform at least: 
receiving, from a user, a request to generate a migration plan for performing in-place encryption of data within a database (i.e. data migration request) [0041], wherein the migration plan indicates periods of time in which portions of the data are to be encrypted (i.e. based on the periodic schedule) [0041]; 
determining a set of constraints for performing the in-place encryption (i.e. such as predetermined criteria) [0041]; 
generating the migration plan based at least in part on the set of constraints (i.e. plan based on criteria) [0044]. 
Peddada does not teach performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption.  Peddada does not teach that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
Bushman teaches performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption (i.e. only a single copy is maintained) [0021].  Bushman teaches that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion (i.e. single encrypted block) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada so that in-place encryption of the data would have been performed in accordance with the migration plan such that only a single copy of each of the portions would have been maintained during the in-place encryption.  The single copy would have comprised one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada by the teaching of Bushman because it helps reduce bandwidth and logical overhead [0004].
As to claim 18, Peddada discloses a system comprising: 
a memory [0046]; and 
at least one processor operably coupled to the memory and configured for [0067]: 
receiving, from a user, a request to generate a migration plan for performing in-place encryption of data within a database (i.e. data migration request) [0041], wherein the migration plan indicates periods of time in which portions of the data are to be encrypted (i.e. based on the periodic schedule) [0041]; 
determining a set of constraints for performing the in-place encryption (i.e. such as predetermined criteria) [0041]; 
generating the migration plan based at least in part on the set of constraints (i.e. plan based on criteria) [0044].
Peddada does not teach performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption.  Peddada does not teach that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
Bushman teaches performing the in-place encryption of the data in accordance with the migration plan such that only a single copy of each of the portions is maintained during the in-place encryption (i.e. only a single copy is maintained) [0021].  Bushman teaches that the single copy comprises one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion (i.e. single encrypted block) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada so that in-place encryption of the data would have been performed in accordance with the migration plan such that only a single copy of each of the portions would have been maintained during the in-place encryption.  The single copy would have comprised one of (i) a plaintext copy of data corresponding to said portion and (ii) an encrypted copy of data corresponding to said portion.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Peddada by the teaching of Bushman because it helps reduce bandwidth and logical overhead [0004].
7.  Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) and Bushman et al US 2016/0098568 A1 (hereinafter Bushman) as applied to claim 2 above, and further in view of Yue U.S. Patent No. 11,294,901 B1.
As to claim 3, the Peddada-Bushman combination does not teach the computer-implemented method of claim 2, wherein the one or more characteristics associated with the database comprise at least one of (i) a schema of the database, (ii) statistical information related to one or more columns of the database, and (iii) a query workload associated with said database.  
Yue teaches that the one or more characteristics associated with the database comprise at least one of (i) a schema of the database (i.e. schema information of database system) [column 15, lines 30-47], (ii) statistical information related to one or more columns of the database, and (iii) a query workload associated with said database.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that the one or more characteristics associated with the database would have comprised at least one of (i) a schema of the database, (ii) statistical information related to one or more columns of the database, and (iii) a query workload associated with said database.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Yue because it helps implement and maintain computing systems for querying of large sets of data [column 1, lines7-18].
As to claim 4, the Peddada-Bushman combination does not teach the computer-implemented method of claim 3, wherein said determining comprises at least one of (i) determining the schema from a catalogue of the database, (ii) accessing the database to compute the statistical information, and (iii) monitoring the database over one or more periods of time to determine the query workload.  
Yue teaches that determining comprises at least one of (i) determining the schema from a catalogue of the database (i.e. determining schema from catalog service) [column 15, lines 30-47], (ii) accessing the database to compute the statistical information, and (iii) monitoring the database over one or more periods of time to determine the query workload.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that determining would have comprised at least one of (i) determining the schema from a catalogue of the database, (ii) accessing the database to compute the statistical information, and (iii) monitoring the database over one or more periods of time to determine the query workload.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Yue because it helps implement and maintain computing systems for querying of large sets of data [column 1, lines7-18].
8.  Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) and Bushman et al US 2016/0098568 A1 (hereinafter Bushman) as applied to claim 2 above, and further in view of Choi et al US 2016/0357799 A1 (hereinafter Choi).
As to claim 7, the Peddada-Bushman combination does not teach the computer-implemented method of claim 2, wherein at least one of the characteristics associated with the encryption scheme comprises an average time to encrypt a value using the encryption scheme.  
Choi teaches that at least one of the characteristics associated with the encryption scheme comprises an average time to encrypt a value using the encryption scheme (i.e. average encryption times) [0291].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that at least one of the characteristics associated with the encryption scheme comprises an average time to encrypt a value using the encryption scheme.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Choi because it ensures the query is encrypted once [0291].
9.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) and Bushman et al US 2016/0098568 A1 (hereinafter Bushman) as applied to claim 2 above, and further in view of Chen et al US 2019/0230083 A1 (hereinafter Chen).
As to claim 8, the Peddada-Bushman combination does not teach the computer-implemented method of claim 2, wherein the request comprises one or more of (i) at least one of the characteristics associated with the database and (ii) at least one of the characteristics associated with the encryption scheme.  
Chen teaches that the request comprises one or more of (i) at least one of the characteristics associated with the database (i.e. characteristic of database) [0131, 0134] and (ii) at least one of the characteristics associated with the encryption scheme.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that the request would have comprised one or more of (i) at least one of the characteristics associated with the database and (ii) at least one of the characteristics associated with the encryption scheme.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Chen because it is beneficial to provide enough information to make communication with the movable object efficient [0005].
10.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) and Bushman et al US 2016/0098568 A1 (hereinafter Bushman) as applied to claim 1 above, and further in view of Kolo et al US 2012/0278227 A1 (hereinafter Kolo).
As to claim 9, the Peddada-Bushman combination does not teach the computer-implemented method of claim 1, wherein at least one of the constraints is based on one or more of (i) one or more maintenance time windows during which the database is made unavailable for query processing, (ii) one or more periods of time during which the database is required to be operational, and (iii) at least one optimization goal for said in-place encryption.  
Kolo teaches that at least one of the constraints is based on one or more of (i) one or more maintenance time windows during which the database is made unavailable for query processing (i.e. database unavailable at times for maintenance) [0086], (ii) one or more periods of time during which the database is required to be operational, and (iii) at least one optimization goal for said in-place encryption.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that at least one of the constraints would have been based on one or more of (i) one or more maintenance time windows during which the database is made unavailable for query processing, (ii) one or more periods of time during which the database is required to be operational, and (iii) at least one optimization goal for said in-place encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Kolo because it helps provide availability measures for how often a data sequence is available for use [0086].
11.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada), Bushman et al US 2016/0098568 A1 (hereinafter Bushman) and Kolo et al US 2012/0278227 A1 (hereinafter Kolo) as applied to claim 9 above, and further in view of Rueger et al US 2017/0053122 A1 (hereinafter Rueger).
As to claim 10, the Peddada-Bushman-Kolo combination does not teach the computer-implemented method of claim 9, wherein at least one of the constraints is provided based at least in part on user input.  
Rueger teaches that at least one of the constraints is provided based at least in part on user input (i.e. receiving encryption rules or encryption key based on user input) [0019].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman-Kolo combination so that at least one of the constraints would have been provided based at least in part on user input.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman-Kolo combination by the teaching of Rueger because it helps a user establish conditions for encryption [0019].
12.  Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada), Bushman et al US 2016/0098568 A1 (hereinafter Bushman) and Kolo et al US 2012/0278227 A1 (hereinafter Kolo) as applied to claim 9 above, and further in view of Coppersmith et al U.S. Patent No. 6,185,304 B1 (hereinafter Coppersmith).
As to claim 11, the Peddada-Bushman-Kolo combination does not teach the computer-implemented method of claim 9, wherein said at least one optimization goal comprises one or more of (i) minimizing a time for performing said in-place encryption and (ii) prioritizing in-place encryption of data based on query weights.  
Coppersmith teaches that at least one optimization goal comprises one or more of (i) minimizing a time for performing said in-place encryption (i.e. minimizing time for encryption) [column 10, lines 39-51] and (ii) prioritizing in-place encryption of data based on query weights.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman-Kolo combination so that at least one optimization goal would have comprised one or more of (i) minimizing a time for performing said in-place encryption and (ii) prioritizing in-place encryption of data based on query weights.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman-Kolo combination by the teaching of Coppersmith because it provides an improved and more flexible symmetric block cipher which offers excellent resistance to linear and differential attacks [column 4, lines 28-34].
13.  Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al US 2019/0340251 A1 (hereinafter Peddada) and Bushman et al US 2016/0098568 A1 (hereinafter Bushman) as applied to claim 1 above, and further in view of Campbell US 2006/0026012 A1.
As to claim 12, the Peddada-Bushman combination does not teach outputting said generated migration plan to a user. The Peddada-Bushman combination does not teach receiving one or more additional factors from said user in response to said outputting.  The Peddada-Bushman combination does not teach adjusting said migration plan based at least in part on the one or more additional factors.  
Campbell teaches outputting said generated migration plan to a user (i.e. through execution of the migration plan) [002]. Campbell teaches receiving one or more additional factors from said user in response to said outputting (i.e. based on user’s interaction) [0020].  Campbell teaches adjusting said migration plan based at least in part on the one or more additional factors (i.e. modified migration plan) [0020].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination so that the generated migration plan would have been outputted to a user. One or more additional factors would have been received from the user in response to the outputting.  The migration plan would have been adjusted based at least in part on the one or more additional factors.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Peddada-Bushman combination by the teaching of Campbell because it helps refine a migration plan based on analysis of captured feedback [0002].
Allowable Subject Matter
14.  Claims 5, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, the prior art does not disclose, teach or fairly suggest the computer-implemented method of claim 2, wherein at least one of the constraints specifies that related columns of the database are to be encrypted together, and wherein the one or more characteristics associated with the database indicate the related columns.  
As to claim 13, the prior art does not disclose, teach or fairly suggest determining a set of available time windows in which the in-place encryption can be performed.  The prior art does not disclose, teach or fairly suggest assigning one or more of the portions of the data to at least a subset of the available time windows.  
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
15.  The following references have been considered relevant by the examiner:
A.  Bennett et al U.S. Patent No. 9,773,118 B1 directed to approaches for deduplicating data including generating a first key from plain text data of a first data element [abstract].
B.  Perlman et al US 2020/0213109 A1 directed to plaintext data that is encrypted to produce a ciphertext which is transmitted along with a hash of the plaintext data and corresponding metadata comprising an initialization vector and information about the encryption key version used to encrypted the plaintext data to a backend storage system [abstract].
C.  Gupta et al US 2020/0301748 a1 directed to load balancing across multiple computing nodes of distributed computing systems [abstract].
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492